Citation Nr: 1743227	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  16-40 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1959 to May 1963. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by level I hearing impairment in both ears.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet.App. 545, 552 (2008).


I. Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Examinations are conducted using the controlled speech discrimination tests together with the results of the pure tone audiometry test.  See 38 C.F.R. § 4.85.  The results are analyzed using tables contained in 38 C.F.R. § 4.85, Diagnostic Code 6100. 

The rating schedule for hearing loss provides that evaluations of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second (Hertz).  To evaluate the degree of disability from defective hearing, the rating schedule established eleven auditory acuity levels designated from level I for essentially normal acuity through level XI for profound deafness.  Id.  There are also exceptional patters of hearing impairment.  See 38 C.F.R. § 4.86.
II. Analysis

The record reflects four audiometry reports during the pendency of the appeal.  August 2010 and June 2016 audiometry reports are contained in VA examination reports.  August 2011 and November 2011 audiometry reports are from private treatment sources.

The Veteran underwent his first VA examination for hearing loss during the appeal period in August 2010.  This VA audiologic evaluation showed pure tone thresholds of air conduction, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
40
60
65
LEFT
10
25
35
60
60

Average pure tone thresholds were 47.5 decibels for the right ear and 45 decibels for the left ear.  The examiner noted that speech recognition score in the right ear was 94 percent for the right ear and 96 percent for the left ear.  Using these values, the results of the August 2010 examination utilizing Table VI of 38 C.F.R. § 4.85 yields level I hearing in the right ear and level I hearing in the left ear.  When combined, level I and level I hearing yields a noncompensable evaluation.

The next audiologic evaluation occurred in August 2011.  This private examination did not provide numerical values for pure tone thresholds.  However, as best interpreted from the graph provided, the values in decibels are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
45

60
LEFT
25
30
35

60

The Board notes that this examination did not indicate pure tone threshold values at 3000 Hertz so it is not adequate for rating purposes.  Additionally, the report noted that the word recognition percentage was 100 percent in both ears but not whether it was a Maryland CNC test.  Nevertheless, even averaging these thresholds and assuming a Maryland CNC test, this results in level I hearing impairment in both ears and a noncompensable rating.

The next audiologic evaluation occurred shortly thereafter in November 2011.  This private examination did not provide numerical values for pure tone thresholds.  However, as best interpreted from the graph provided, the values in decibels are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
45
60
60
LEFT
20
30
30
60
60

While the average pure tone thresholds were not indicated in the examination, calculating these values based on the above indicates the average was 47.5 decibels for the right ear and 45 decibels for the left ear.  The examiner noted that word recognition scores in both ears were 100 percent although not whether the test was Maryland CNC.

Even if assuming this report is adequate for rating purposes, using these values, the results of the November 2011 examination utilizing Table VI of 38 C.F.R. § 4.85 yields level I hearing in the right ear and level I hearing in the left ear.  When combined, level I and level I hearing yields a noncompensable evaluation.

The next VA audiologic examination was conducted in June 2016.  This VA audiologic evaluation showed pure tone thresholds of air conduction, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
45
60
65
LEFT
15
30
35
60
60

Average pure tone thresholds were 50 decibels for the right ear and 46 decibels for the left ear.  The examiner noted that speech recognition score in the right ear was 92 percent for the right ear and 92 percent for the left ear.

Using these values, the results of the June 2016 examination utilizing Table VI of 38 C.F.R. § 4.85 yields level I hearing in the right ear and level I hearing in the left ear.  When combined, level I and level I hearing yields a noncompensable evaluation.

The Board acknowledges that the Veteran has reported that he has received hearing aids from VA.  See August 2010 claim.  In a November 2010 statement, the Veteran reported that his in-service noise exposure caused inner ear cell damage.  In an October 2015 statement, the Veteran's spouse noted that she has to repeat everything many times because the Veteran cannot hear well.  The Board also acknowledges that the Veteran is requesting an 80 percent evaluation for his left ear and a 70 percent evaluation for his right ear.  See December 2016 statement.  

The Board finds that an initial compensable evaluation for the Veteran's bilateral hearing loss is not warranted.  Considering the objective audiologic examinations in the record, each mechanically result in level I hearing loss and reflect a noncompensable evaluation.  The Board acknowledges the Veteran's own competent reports of his hearing loss.  The Board also acknowledges the Veteran's spouse's reports of needing to repeat things in order for the Veteran to hear.  However, pursuant to 38 C.F.R. § 4.85, the Veteran's hearing loss evaluation is determined objectively.

In a September 2017 brief, the Veteran's representative advanced the argument that 38 C.F.R. § 4.86 includes an alternate method for rating exception patterns of hearing loss.  While this is true, section 4.86(a) and (b) are to be used when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when 30 at 1000 and 70 at 2000.  The record does not reflect that these types of results are met.  As such, 38 C.F.R. § 4.86 is not applicable in the present case.

The September 2017 brief also argued that a higher rating should be assigned on an extra-schedular basis for the Veteran's hearing loss.

The United States Court of Appeals for Veterans Claims (Court) has held that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  If so, the Board must next determine whether the disability picture exhibits other related factors, such as those provided by the regulation as "governing norms," which render applying the schedular criteria impractical.  Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b)(1) (listing "related factors as marked interference with employment or frequent periods of hospitalization").  If other related factors are present, the Board must then refer the case to the Under Secretary or the Director to determine whether, "to accord justice," the disability picture requires the assignment of an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).  Each of these three elements, or steps, must be met before an extraschedular rating may be assigned.  Anderson v. Shinseki, 23 Vet. App. 423, 426-27 (2009).

The Court has decided whether the schedular rating criteria for hearing loss contemplate specific functional effects of hearing impairment.  Doucette v. Shulkin, 28 Vet. App. 366 (2017).  The Court looked at the history of the current rating criteria for hearing loss, which was written "to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting."  Id. at 369.  Taking into consideration the plain language of both 38 C.F.R. § 4.85 and 4.86, as well as the regulatory history of those sections, the Court held that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure."  Id.  Therefore, the Court found, "when a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular criteria."  Id.  

Here, in light of Doucette, the Board finds that the record does not reflect that the Veteran's hearing loss is so exceptional as to not be contemplated by the rating schedule.  He and his spouse have essentially asserted he has difficulty hearing in various contexts.  As noted in Doucette, this disability picture is contemplated by the schedular criteria.  With the first element of Thun not satisfied, the Board need go no further and referral for extraschedular consideration is not warranted.

In sum, the preponderance of the evidence is against an initial compensable evaluation for the Veteran's service-connected bilateral hearing loss.  As such, the benefit of the doubt doctrine is not applicable and an initial compensable evaluation is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

An initial compensable rating for bilateral hearing loss is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


